Citation Nr: 1031875	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-29 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for arthritis 
of the right knee.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for arthritis 
of the bilateral hips.  

3.  Entitlement to service connection for arthritis of the right 
knee.

4.  Entitlement to service connection for arthritis of the 
bilateral hips.    


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran had active duty from November 1992 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the reopening of the Veteran's claims for 
service connection arthritis of the right knee and bilateral 
hips. 

In July 2010, the Veteran testified at a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for 
arthritis of the right knee and hips in a May 2000 rating 
decision.  He was notified of this decision that same month, but 
he did not file an appeal.  That rating decision is now final.  

2.  The evidence of record at the time of the May 2000 rating 
decision did not show the presence of a current disability of the 
right knee and hips.  

3.  Service treatment records reveal a diagnosis of rheumatoid 
arthritis during service.  

4.  VA Medical evidence showing current diagnoses of, and 
treatment for, rheumatoid arthritis has been received since the 
May 2000 rating decision.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2000 rating decision is new 
and material, and the Veteran's claim for service connection for 
arthritis of the right knee is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Evidence received since the May 2000 rating decision is new 
and material, and the Veteran's claim for service connection for 
arthritis of the bilateral hips is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. § 
5103(a).

The Veteran's claims for service connection for arthritis of the 
right knee and bilateral hips have been considered with respect 
to VA's duties to notify and assist.  The Board is reopening 
these claims and remanding them for additional development.  
Given the favorable outcome of these issues, no conceivable 
prejudice to the Veteran could result from this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The fact that the RO may 
have determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the Board's 
determination of the question of whether new and material 
evidence has been submitted.  The Board must address the issue 
initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO may 
have determined in that regard is irrelevant.  Id. Further 
analysis, beyond consideration of whether the evidence received 
is new and material, is neither required nor permitted.  Id. at 
1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claims for service connection for 
arthritis of the right knee and hips in a May 2000 rating 
decision.  He was notified of that same month, but did not file 
an appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).

The evidence of record at the time of the May 2000 rating 
decision consisted of the Veteran's service treatment records.  
The evidence showed that the Veteran was treated for knee and hip 
pain during service but that these joints were subsequently 
evaluated as being normal on examination prior to separation from 
service.  The Veteran failed to report for a scheduled VA 
examination.  There was no evidence of a current disability of 
the right knee or hips and the Veteran's claims for service 
connection were denied.  

The evidence of record received since the May 2000 rating 
decision includes a large volume of VA treatment records dating 
from 2005 to the present.  While these records reveal that that 
Veteran's primary diagnosis is his service-connected spine 
disability, ankylosing spondylitis, they also reveal diagnoses of 
rheumatoid arthritis.  This evidence is "new" as it was not of 
record at the time of the prior determination in May 2000; the 
evidence is also "material" in that it tends to substantiate 
the claim for service connection by showing a current diagnosis 
of rheumatoid arthritis.  Review of the Veteran's service 
treatment records also shows diagnoses of rheumatoid arthritis.  
Accordingly, reopening of the claims for service connection for 
arthritis of the right knee and bilateral hips is warranted.




ORDER

New and material evidence having been submitted, the claim for 
service connection for arthritis of the right knee is reopened; 
to this extent only the claim is granted.

New and material evidence having been submitted, the claim for 
service connection for arthritis of the bilateral hips is 
reopened; to this extent only the claim is granted.


REMAND

The Veteran claims entitlement to service connection for 
arthritis of the right knee and bilateral hips.  

The evidence of record clearly establishes that the Veteran 
incurred a lumbar spine disability during service and most of the 
service treatment records are related to treatment for 
degenerative disc disease of the lumbar spine.  There are some 
service treatment records showing treatment for complaints of 
right knee and hip pain during service, but the primary focus of 
treatment during service was the Veteran's low back disability.  
An October 1998 Medical Evaluation Board examination report 
indicates the Veteran's lower extremities were normal on 
separation examination.  However, a diagnosis of rheumatoid 
arthritis was indicated besides the Veteran's degenerative disc 
disease.  Current VA treatment records also indicate diagnoses of 
rheumatoid arthritis without specifically indicating the joints 
involved.  

A medical examination is required with respect to the Veteran's 
claims for service connection.  When the medical evidence is 
inadequate, VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   




Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Schedule the Veteran for a VA joints 
examination.  The examination report should 
include a detailed account of all right knee, 
and hip pathology found to be present.  All 
necessary tests should be conducted, 
including x-ray examination of the right knee 
and bilateral hips; the examiner should 
review the results of any testing prior to 
completion of the report.  The examiner is to 
review the evidence of record with attention 
to the service treatment records showing 
treatment for right knee and hip pain during 
service and diagnoses of rheumatoid arthritis 
during service.  The examiner should provide 
an opinion as to the etiology of any right 
knee or bilateral hip disability found to be 
present.  Specifically:

*	Does the Veteran have any current 
disability of the right knee 
and/or bilateral hips?

*	If a diagnosis of arthritis is 
warranted, what is the exact 
nature of the arthritis found, 
osteoarthritis or rheumatoid 
arthritis?

*	Is it at least as likely as not (50 
percent or greater probability) that 
any current right knee or hip 
disability diagnosed is related to 
active service, or symptoms of knee 
and hip pain noted during service?

*	Is it at least as likely as not that 
any current right knee or hip 
disability is related to, or 
aggravated by, the Veteran's service-
connected lumbosacral degenerative 
disc disease?   

*	Is it at least as likely as not that 
any current right knee or hip 
disability is related to the 
diagnosis of rheumatoid arthritis 
made during active military service?

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  If the examiner 
determines that additional examination, such 
as a rheumatology examination, is warranted, 
then the appropriate examination should also 
be ordered.  

2.  Then, review the claims folder and ensure 
that all of the foregoing development has 
been completed in full.  If any development 
is incomplete, appropriate corrective action 
is to be implemented.  If the medical 
examination report does not include adequate 
responses to the opinions requested, it must 
be returned for corrective action.  38 C.F.R. 
§ 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Following the above, readjudicate the 
Veteran's claims for service connection.  
If either of the benefits sought on appeal 
remain denied, a Supplemental Statement of 
the Case should be issued, and the Veteran 
and his representative should be afforded 
an opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


